Citation Nr: 0937758	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
chronic low back strain. 

2.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity. 

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, March 2008, and 
September 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

Although the Veteran has not specifically expressed 
disagreement with the assignment of separate initial 10 
percent ratings for bilateral radiculopathy, the Board will 
consider whether increased ratings are warranted.  38 C.F.R. 
§ 4.71a (2009) specifically provides for rating neurological 
abnormalities of the spine separately from orthopedic 
impairment, and the separate 10 percent ratings for 
radiculopathy of the bilateral lower extremities are 
considered part of the appeal for an increased rating for 
chronic low back strain.  Therefore, the Board will consider 
both orthopedic and neurologic impairment of the Veteran's 
lumbar spine disability in this decision. 

In September 2009, subsequent to issuance of a supplemental 
statement of the case (SOC), the Veteran submitted VA medical 
records pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2009).

During his May 2009 hearing, the Veteran raised a claim for 
entitlement to service connection for depression as secondary 
to service-connected chronic low back strain and 
radiculopathy of the bilateral lower extremities.  This claim 
is referred to the RO for the appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic low back strain is manifested by 
painful limited motion; there is no ankylosis of the 
thoracolumbar spine.

2.  The Veteran has had, at worst, mild incomplete paralysis 
of the right sciatic nerve.

3.  The Veteran has had, at worst, mild incomplete paralysis 
of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for chronic low back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2009).

2.  The scheduler criteria for an initial rating higher than 
10 percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2009). 

3.  The scheduler criteria for an initial rating higher than 
10 percent for radiculopathy of the left lower extremity are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in December 2006 and September 2008, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for increased ratings.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the December 2006 and September 2008 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  At his 
hearing, the Veteran reported VA treatment in September 2008 
and May 2009.  Those records were not of record; however, in 
September 2009, the Veteran submitted VA treatment records 
for the period through May 2009.  

Additionally, the Veteran was provided proper VA examinations 
in response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers examination 
reports in light of the whole recorded history to ensure that 
the current rating accurately reflects the severity of the 
condition.  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Back disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237.  Intervertebral disc 
syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the Veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.   Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for a chronic low back strain was granted 
in a June 1954 rating decision with an initial noncompensable 
evaluation assigned, effective April 2, 1954.  The current 40 
percent evaluation was assigned in a May 1994 rating 
decision, effective April 16, 1994.  Separate 10 percent 
ratings for radiculopathy of the lower extremities were 
assigned in a March 2008 rating decision, effective March 2, 
2008.  

In support of his claim for an increased rating, the Veteran 
submitted a letter from his private physician stating that he 
currently had symptoms of multiple diseases including 
significant coronary artery disease, hypertension, and severe 
degenerative arthritis and spondylitis of the entire spine.  
Range of motion of the spine was less than 40 percent and he 
experienced constant pain in the spine. 

Outpatient treatment records from the Philadelphia VA Medical 
Center (VAMC) include a March 2006 X-ray of the Veteran's 
lumbosacral spine.  There was loss of lordotic curvature in 
the spine with degenerative changes.  Minimal 
spondylolisthesis and retrolisthesis were also noted.  

Throughout the claims period, the Veteran has consistently 
reported to his VA doctors that he experienced intermittent 
pain up and down his back with tingling and numbness in his 
hands and feet.  

Upon VA examination in January 2007 the Veteran complained of 
burning pain in his low back that radiated down his legs, 
right worse than left.  He used a cane to help ambulate and 
wore a back brace.  He could walk 100 feet, go up and down 
stairs, and was retired from the US postal service.  The 
Veteran stated that he could no longer work due to his back 
condition.  

Physical examination showed some tenderness with spasms and 
forward flexion to 30 degrees, extension to 10 degrees, 
lateral rotation to 15 degrees, and lateral flexion to 15 
degrees.  There was no additional loss of motion due to pain, 
fatigue, weakness, or incoordination due to repetitive 
motion.  Neurological examination showed no atrophy or 
sensory defect.  There was some muscle weakness to 4/5 on the 
right.  

The Veteran had no incapacitating episodes during the last 12 
months and no significant history of flare-ups.  The 
diagnosis was chronic low back sprain/strain with mild 
radiculopathy of the right lower extremity.  The examiner 
concluded that the Veteran was independent in his activities 
of daily living.  

X-rays from the VAMC in June 2007 showed stable mild 
osteodegenerative disease.  Disc spaces were maintained and 
the SI joints were intact.  

The Veteran's most recent VA examination was provided in 
March 2008.  He complained of moderate to severe constant low 
back pain radiating to both legs with numbness, tingling, 
weakness, and fatigue.  Aggravating factors included 
prolonged sitting, standing, and walking, and lifting more 
than 20 lbs.  These functional impairments also affected the 
Veteran's ability to work and perform his activities of daily 
living.  The Veteran presented with a wheelchair, cane, and 
antalgic gait.  Examination of the spine showed flexion to 30 
degrees, extension to 10 degrees, bilateral rotation to 20 
degrees, and bilateral lateral flexion to 10 degrees, all 
with evidence of moderate pain.  

Range of motion was not additionally limited due to pain, 
fatigue, weakness, or incoordination upon repetitive use.  
Moderate spasms, tenderness, and weakness were also observed 
during range of motion testing.  Examination of the nerves 
with monofilament testing showed mild sensory loss of the 
bilateral lower extremities.  Motor function was 3-4/5 
bilaterally.  The Veteran reported having three to four 
flare-ups of symptoms per month during the last 12 months 
that caused one to two days of incapacitation and bedrest.  
The diagnosis was lumbar strain and sprain, moderately active 
at the time of examination, with mild lower extremity 
radiculopathy.  

At his May 2009 hearing, the Veteran testified that he used a 
cane and wheelchair due to his low back pain and lower 
extremity radiculopathy.  He experienced severe pain in his 
back and down his legs for which he used over-the-counter 
medication for temporary relief.  He received treatment for 
his back through the VA and had been told to treat flare-ups 
of pain with bedrest.  

Analysis

The Veteran's low back disability is currently assigned a 40 
percent evaluation for severe limitation of motion.  He has 
not been diagnosed with intervertebral disc syndrome, and 
disc spaces were described as maintained following a June 
2007 VA  X-ray.  Although the Veteran has alleged that VA 
doctors have treated his incapacitating episodes of back pain 
with bedrest, his medical records show no doctor prescribed 
bedrest.  Therefore, he is not entitled to an increased 
rating under Diagnostic Code 5243 (2009).

The next higher rating under the general formula, 50 percent, 
requires unfavorable ankylosis of the entire thoracolumbar 
spine, the medical evidence demonstrates that the Veteran 
retains some useful motion of the low back.  Range of motion 
was limited at the January 2007 and March 2008 VA 
examinations, but there was no additional limitation of 
motion upon repetitive testing.  Similarly, a private doctor 
has also opined that the Veteran's spine is limited to less 
than 40 percent normal range of motion.  Despite these 
findings of limited motion, VA examiners have all been able 
to perform range of motion measurements, and there have been 
no findings or reports of ankylosis, i.e. fixation of the 
spine.  Therefore, an increased evaluation is not warranted 
under the general formula for rating the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.

An increased rating on the basis of functional factors is not 
for application as the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  See Johnston.  

The only reported neurologic impairment consists of 
radiculopathy in the lower extremities.  The Veteran is 
currently assigned separate 10 percent ratings for mild 
radiculopathy of the bilateral lower extremities under 
Diagnostic Code 8520.

Physical examination of the lower extremities has shown, at 
most, mild sensory loss and slight muscle weakness on the 
right.  Both the January 2007 and March 2008 VA examiners 
assessed the radiculopathy as being only mild.  There has 
been no loss of reflexes or other evidence or organic 
changes.  A 20 percent rating is not appropriate as there is 
no clinical evidence of more than mild neurologic symptoms.  
VA treatment notes dated through June 2008, show that the 
only reported neurologic symptoms were subjective and 
sensory.  While the Veteran has reported the need for a wheel 
chair, neurologic examinations have not shown any weakness on 
the left and only mild weakness on the right.  The weight of 
this evidence is against finding more than mild incomplete 
paralysis in either extremity.  38 C.F.R. §§ 4.120, 4.124a.  

The Board has considered whether there is any schedular basis 
for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against a 
finding that the disabilities approximate the criteria for an 
increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 
4.21.

Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's chronic low back 
strain and radiculopathy are manifested by symptoms such as 
painful limited motion and numbness and tingling in the lower 
extremities.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating higher than 40 percent for a chronic 
low back strain is denied. 

Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the right lower extremity is denied. 

Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the left lower extremity is denied. 


REMAND

The Veteran is currently service-connected for a chronic low 
back strain, rated as 40 percent disabling, and radiculopathy 
of the bilateral lower extremities, separately rated as 10 
percent disabling.  The Veteran has a combined disability 
rating of 50 percent and therefore does not meet the minimum 
schedular criteria for a total rating based on 
unemployability as required by 38 C.F.R. § 4.16(a).  

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
Director of the VA Compensation and Pension Service may award 
TDIU.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on 
this basis in the first instance.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

The Veteran has been provided VA examinations for his 
service-connected low back disability and associated 
neurological impairment, however, the examiners only noted 
that the Veteran was currently retired and had limited 
ability to sit, stand, walk, and lift that affected 
employment.  The examiners did not provide an opinion as to 
whether the Veteran was capable of securing or maintaining 
gainful employment. 

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service- connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2007).  Such an opinion has not yet 
been obtained, but is needed in light of the Veteran's 
contentions and the fact that he is unemployed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the claims folder to the 
examiner who performed the Veteran's 
March 2008 examination.  The examiner 
should acknowledge review of the claims 
folder.  If the previous examiner is not 
available, the claims folder and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case.  
Any recommended additional examinations 
should be provided.

The examiner should proffer an opinion as 
to whether the Veteran's service 
connected disabilities together render 
him in capable of securing and 
maintaining substantially gainful 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a rationale for 
this opinion.

The examiner is informed that the Veteran 
is currently service-connected for a low 
back condition and associated 
radiculopathy in the lower extremities.

2.  If evidence of unemployability due to 
service-connected disabilities is 
received, and the Veteran does not meet 
the percentage requirements for TDIU, the 
claim should be referred to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 4.16(b), for 
assignment of an extraschedular rating. 

3.  If the benefits sought on appeal are 
not fully granted, the AMC or RO should 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


